Citation Nr: 1014109	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-20 133	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's hearing loss first manifested itself many 
years after service; it is not attributable to his period of 
military service.

2.  The evidence of record does not support a finding that 
tinnitus originated in service or is related to any incident 
of service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service; nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.303, 3.304.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including organic disease of the nervous 
system such as sensorineural hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served on active duty from October 1959 to 
December 1960.  His service treatment records (STRs) and his 
DD 214 reflect that he was a launcher crewman for a missile 
battery during service.  The STRs do not reflect any 
complaints of hearing loss or ringing in the ears during 
service.  The Veteran was processed for discharge due to a 
preexisting medical condition for congenital flat feet.  His 
discharge physical examination from September 1960 indicated 
no problems with hearing loss or ringing in the ears.  The 
Veteran's hearing was tested as 15/15 in each ear by way of 
the whispered voice test.  He was also afforded an audiogram 
at the time with the results as follows:





HERTZ



250
500
1000
2000
3000
4000
RIGHT
5
5
0
5
NA
-5
LEFT
5
5
5
5
Na
-5

The Veteran submitted his original claim for VA disability 
compensation benefits in April 1996.  He sought entitlement 
to service connection for his flat feet.  He did not make any 
reference to any type of hearing loss or tinnitus.

The Veteran's claim of service connection for flat feet was 
denied, and he appealed to the Board.  The Board affirmed the 
denial in July 1998.

The Veteran again sought service connection for his flat feet 
and his application was denied in September 1999.  He 
appealed the denial.  The Board once again confirmed the 
denial in June 2001.

Private medical records were associated with the claims 
folder in the development of the Veteran's prior claims.  
Although the subject was the Veteran's flat feet, the records 
contained no reference to any complaints of hearing loss or 
tinnitus.

The Veteran submitted his current claim in January 2005.  He 
reported that he was treated by VA for his hearing loss and 
tinnitus.  He submitted a copy of an October 2004 VA 
audiology consultation that had noted a symmetrical hearing 
loss and the presence of tinnitus.  The consultation noted a 
history of military noise exposure from artillery and 
missiles during service with some hearing protection used.  
The Veteran also had post-service noise exposure from lawn 
equipment.  

VA treatment records for the period from August 2004 to 
December 2004 were associated with the claims folder.  The 
records show that the Veteran was seen for routine care but 
had a complaint of ringing in the ears in September 2004.  He 
reported that he had been bothered by it since service.  It 
was this assessment that led to his audiology consultation in 
October 2004.  The Veteran was fitted with hearing aids in 
November 2004.  

The Veteran was afforded a VA audiology examination in June 
2005.  The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
60
LEFT
10
15
25
55
80

The Veteran had a speech discrimination score of 80 percent 
for each ear.  The Veteran told the examiner he had had a 
hearing loss for the last 40 years.  He said he trained in a 
light artillery unit in service and was exposed to noise from 
rifles, hand guns, and grenades.  He also reported noise 
exposure from heavy artillery and tanks.  The Veteran worked 
in a paper mill for 20 years after service.  He said it was 
not a very noisy environment but he did wear hearing 
protection.  He denied any recreational noise exposure.  The 
Veteran also said he had noticed tinnitus off and on for over 
30 years.  It had become constant in the last several years.  
The examiner noted that the most likely etiology of the 
tinnitus was industrial noise from the Veteran's post-service 
employment at the paper mill for 20 years.  

The examiner opined that the current hearing loss and 
tinnitus were not caused by or a result of the Veteran's 
military service.  She said that the audiometric testing in 
service had normal results in both ears.  She noted that 
there was no record of any complaints of hearing loss or 
tinnitus during the time in service or for 40 years after 
service.  The Veteran spent 20 years working in a paper mill.  
The examiner added that, in light of the above, she strongly 
suspected that any degree of current hearing loss was from 
the Veteran's work at the paper mill.  The examiner then 
stated that it was her opinion that the Veteran's current 
bilateral hearing loss and tinnitus were not caused by or a 
result of military service.

Additional VA records, to include an audiogram from July 
2006, were added to the record.  However, none of the records 
provides any assessment of the etiology of the Veteran's 
hearing loss or tinnitus.

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also 
the absence of contemporaneous treatment records is not 
dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. 
Cir. 2006).  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  In particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient 
to establish a diagnosis of a condition 
when (1) a layperson is competent to 
identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports 
a later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to 
why he believes he has hearing loss and tinnitus that are 
related to service - his noise exposure during service.  He 
has also said that he began losing his hearing acuity during 
service and that tinnitus began in 1960.  The evidence of 
record does establish a current hearing loss disability for 
VA purposes.  However, the VA examiner, after weighing the 
evidence of record concluded that the Veteran's hearing loss 
is not related to service.  She noted his noise exposure, 
both in service and after.  The examiner referenced the 
audiometric test done at discharge that showed normal 
hearing.  She also noted the 40-year gap before there was 
medical evidence of hearing loss.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.)  With all of this in mind, 
the examiner concluded that the Veteran's hearing loss was 
not related to his military service but was likely due to 
post-service employment noise exposure.  Her opinion, as a 
medical professional, is afforded greater weight in this 
particular case because of her expertise and the explanation 
she provided.  

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that the Veteran had noise exposure in service and, in 
the judgment of the VA examiner, noise exposure for 20 years 
in his post-service employment.  The examiner has stated that 
the Veteran's tinnitus is due to his post-service noise 
exposure and not to any acoustic trauma he may have suffered 
in service.  Although the Veteran has said he has had 
tinnitus since service and that he began to have hearing loss 
in service, the Board finds that these statements are lacking 
credibility.  The VA examiner specifically noted that his 
hearing was tested as normal at separation, which strongly 
suggests that he would not have noticed a loss of hearing 
acuity as he claims.  Although he may have noticed a 
transitory loss, the VA examiner was not convinced that he 
had a chronic problem traceable to military service.  The 
absence of complaint for so many years is also telling, 
especially given that the Veteran had filed earlier claims 
for VA benefits, each time identifying the problem he 
believed to be attributable to military service, but not 
mentioning either hearing loss or tinnitus.  The VA medical 
examiner's opinion is consequently more persuasive.

The only evidence in favor of the Veteran's claim are his lay 
statements, which as noted above are not persuasive evidence 
in this case.  The VA medical examiner has provided a full 
review of the records and a reasoned opinion that is against 
the claim of service connection.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
His claim for service connection for hearing loss and 
tinnitus is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss or tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The United States Court of Appeals for Veterans Claims 
(Court), issued a decision in March 2006 in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Veteran submitted his claim in January 2005.  The RO 
wrote to him in June 2005.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection.  He was further advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was asked to 
submit any medical evidence that he had.  The letter informed 
the Veteran of the evidence of record.  He was also told that 
he would be scheduled for a VA examination.

The Veteran responded to the letter in June 2005.  He said 
that he had no new evidence to submit.  

The RO denied his claim for service connection in August 
2005.  He submitted his notice of disagreement in July 2006.  
The RO issued the Veteran a statement of the case (SOC) in 
May 2007.  The SOC listed the evidence of record and 
confirmed the denial of service connection.  The letter of 
transmittal for the SOC also contained notice regarding 
disability ratings and effective dates as addressed in 
Dingess.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claims.  From the 
outset he demonstrated actual knowledge of what was required 
to establish service connection as evidenced by his 
statements as he claimed noise exposure in service as the 
source of his hearing loss and tinnitus.  Thus, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claims has been obtained.  The 
evidence includes his STRs, private medical records and VA 
treatment records, and statements from the Veteran.  He was 
afforded a VA examination in June 2005.  He elected to not 
have a hearing in his case.  He identified no other 
information or evidence that would support his claim.  

The Board notes that the Court also held in Barr that "once 
the Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr, 21 Vet. App. at 311.  An opinion 
is considered adequate when it is based on consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's evaluation of the claimed disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (stating that a medical opinion "must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions").

The examination in this case clearly meets the above 
requirements.  The examiner provided a detailed history of 
the Veteran's service, and his noise exposure in service and 
after.  She provided the several factors she considered in 
reaching her conclusion and opinion.  The examination was 
adequate and provided the Board with sufficient detail to 
make a fully informed decision.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


